


--------------------------------------------------------------------------------

 
Vet Online Supply Inc. ("VTNL")
PROSPECTIVE DIRECTOR'S AGREEMENT
(for use with those being nominated for election or appointment
 to the Board of Directors)


The undersigned Proposed Director ("the undersigned") agrees, if elected by
shareholders (or appointed by the Board to fill a vacancy), to serve on the
above company's Board of Directors from August 28, 2017 to the date of the
Shareholders' Annual Meeting in the next calendar year .


In exchange for serving in this capacity, the undersigned is hereby granted
restricted common shares of VTNL pursuant an Employment Agreement at a price of
PAR Value per share. These shares are restricted and cannot be sold or otherwise
transferred by the undersigned except as provided by law, and in no event, prior
to the maturity date of six (6) months.


The undersigned agrees to remain a Director of the company for the time period
above.   If he or she does not serve as a Director for the first six (6) months
from the time period above (unless due to an Act of God or his/her long-term
incapacitation), then the undersigned agrees to return all of the shares listed
above to the Company immediately upon his/her resignation or dismissal from the
Board.  The Company will not dismiss the undersigned without cause, and with
notice and an opportunity for the undersigned to be heard by the Board first.


The undersigned is entitled to $500.00 for each Directors meeting that he/she
physically attends and as arranged for any tele-conference meeting,
meeting-without-notice proceeding, or other official meeting or action  of the
Board (such as the consideration and passage of a Board Resolution) for which
he/she signs a Waiver of Notice and Consent.


The undersigned pledges his best efforts and promises to conduct himself in a
professional manner in carrying out the duties as a Director of the company. 
The undersigned promises not to divulge to others and will not use confidential
or proprietary information of VTNL for his/her or anyone else's gain (during or
after the time in which the undersigned is a company Director).  Unless as
otherwise approved in advance by the VTNL Board of Directors, the undersigned
promises that he or she will not serve as a director, officer, employee, agent
or consultant to any competing business enterprise of VTNL's during the time in
which he or she is a Director of the company.


It is understood that the company does not have errors and omissions insurance
for management as of the date of this Agreement, however, the company will
obtain such insurance, upon reasonably adequate terms, as soon as it can afford
it.


 The company will pay the reasonable expenses of the undersigned in carrying out
his duties as a Director; however, any expenses in excess of $25.00 must be
approved in advance by the company.  Except to the extent not allowed by
California law, the company hereby holds the undersigned harmless from liability
to the company, its shareholders and any third parties for acts and omissions
while a Director of the company and further agrees to indemnify and defend the
undersigned in the event of any action taken by the company, its shareholders or
third parties against the undersigned in his or her position as Director of the
company.


1

--------------------------------------------------------------------------------

Any disputes arising from this Agreement not resolved by the parties in a good
faith, timely manner shall be arbitrated within San Diego County, California
under the rules and procedures of the American Arbitration Association. Attorney
fees and costs are to be awarded to the prevailing party.




Dated this 28th day of August, 2017.
 

 




/s/Edward Aruda                               /s/Daniel Rushford
__________________________________                   ______________________________________
Edward Aruda, Chairman Proposed Director – Daniel Rushford


2